DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
2.	Claims 1-2, 5-26 and 28 are allowed.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
	The primary reason for the allowance of claims 1-2, and 5-26 is the inclusion of the limitations that: the processing circuitry is configured to determine the measured quantity by comparing the selected output signals of the different measurement units or determine an intact sensor cell by comparing the selected output signals of the different measurement units, wherein the set of the at least two measurement units comprises measurement bridges, wherein the measurement bridges comprise sensor cell type configurations including half-bridge sensor cell type configurations or full-bridge sensor cell type configurations, wherein the sensor cells of the half-bridge configurations are selected from the group consisting of one reference sensor cell and one sensitive sensor cell, two sensitive sensor cells, and two reference sensor cells, least one segment, wherein a segment comprises a subset of a set of measurement bridges of a same sensor cell type configuration, and wherein the processing circuitry is configured to measure the sensor cells included in the at least one selected segment. It is these limitations found in each of the claims, as they are claimed in the combination that have not been found, taught or suggested by the prior art of record, which make these claims allowable over the prior art.
The primary reason for the allowance of claim 28 is the inclusion of the limitations that: a processing circuitry comprising a comparator circuit that is selectively coupled via the selector circuitry to either the first group configuration of at least two sensor cells or to the second group configuration of at least two sensor cells to receive the at least one first output signal or the at least one second output signal, respectively, wherein the comparator circuit is configured to receive the at least one first output signal from the first group configuration of at least two sensor cells and generate a first comparator output signal based on the at least one first output signal, wherein the comparator circuit is configured to receive the at least one second output signal from the second group configuration of at least two sensor cells and generate a second comparator output signal based on the at least one second output signal, and wherein the processor circuity is configured to determine the measured quantity based on the first comparator output signal and determine whether a sensor cell of the second group configuration of at least two sensor cells is intact based the second comparator output signal. It is these limitations found in the claim, as they are claimed in the combination that have not been found, taught or suggested by the prior art of record, which make this claim allowable over the prior art.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.S/Examiner, Art Unit 2862                     

/TOAN M LE/Primary Examiner, Art Unit 2864